 

Exhibit 10.114

EXECUTION

AMENDMENT NUMBER THREE

to the

AMENDED AND RESTATED Loan And Security AGREEMENT

Dated as of September 15, 2016,

between

PENNYMAC CORP.,

PENNYMAC HOLDINGS, LLC,

and

CITIBANK, N.A.

 

This AMENDMENT NUMBER THREE (this “Amendment Number Three”) is made this 2nd day
of February, 2017, between among PENNYMAC CORP., a Delaware corporation, (“PMAC”
or a “Borrower”), PENNYMAC HOLDINGS, LLC (“Holdings” or a “Borrower”; together
with PMAC, the “Borrowers”) and CITIBANK, N.A. (“Lender”), to the Amended and
Restated Loan and Security Agreement, dated as of September 15, 2016, among
Borrowers and Lender, as such agreement may be amended from time to time (the
“Agreement”).  Capitalized terms used but not otherwise defined herein shall
have the meanings assigned to such terms in the Agreement.

RECITALS

WHEREAS, Borrowers and Lender have agreed to make certain modifications to the
Agreement, as more specifically set forth herein; and

WHEREAS, as of the date hereof, each Borrower represents to Lender that such
Borrower is in full compliance with all of the terms and conditions of the
Agreement and each other Facility Document and no Default or Event of Default
has occurred and is continuing under the Agreement or any other Facility
Document.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:

Section 1.Amendments.  Effective as of February 2, 2017 (the "Amendment
Effective Date"), the Agreement is hereby amended as follows:

(a)Section 1.1 of Schedule I of the Agreement is hereby amended by adding the
new definition of “February 2017 Extension Fee” in the appropriate alphabetical
order to read as follows:

“February 2017 Extension Fee” shall have the meaning assigned to it in the
Pricing Side Letter.

(b)Section 1.1 of Schedule I of the Agreement is hereby amended by deleting the
definition of  “Loan Repayment Date” in its entirety and replacing it with the
following:

“Loan Repayment Date” means, the earlier to occur of (i) March 3, 2017, or (ii)
such earlier date as may be notified by Lender in accordance with Section
8.02(a).

1

 

 

--------------------------------------------------------------------------------

 

(c)Section 2.10 of the Agreement is hereby amended by adding the following
language at the end of such section:

In connection with the extension of the Loan Repayment Date from February 2,
2017 to March 3, 2017, Borrowers agree to pay to Lender an additional commitment
fee for the period beginning on February 2, 2017 through March 3, 2017, equal to
the February 2017 Extension Fee. The February 2017 Extension Fee shall be
payable on or before February 2, 2017, in immediately available funds, without
deduction, set off or counterclaim.  The February 2017 Extension Fee is and
shall be deemed to be fully earned and non-refundable as of February 2, 2017.  

Section 2.Fees and Expenses.  Borrowers agree to pay to Lender all reasonable
out of pocket costs and expenses incurred by Lender in connection with this
Amendment Number Three (including all reasonable fees and out of pocket costs
and expenses of the Lender’s legal counsel) in accordance with Section 3.03 of
the Agreement.

Section 3.Representations.  Each Borrower hereby represents to Lender that as of
the date hereof, such Borrower is in full compliance with all of the terms and
conditions of the Agreement and each other Facility Document and no Default or
Event of Default has occurred and is continuing under the Agreement or any other
Facility Document.

Section 4.Binding Effect; Governing Law.  This Amendment Number Three shall be
binding and inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  THIS AMENDMENT NUMBER THREE SHALL BE
CONSTRUED IN ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW
YORK, WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF (EXCEPT
FOR SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

Section 5.Counterparts.  This Amendment Number Three may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.  The parties agree that this Amendment Number Three, any documents
to be delivered pursuant to this Amendment Number Three and any notices
hereunder may be transmitted between them by email and/or by facsimile.  The
parties intend that faxed signatures and electronically imaged signatures such
as .pdf files shall constitute original signatures and are binding on all
parties.

Section 6.Limited Effect.  Except as amended hereby, the Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment Number Three need not be made in the Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Agreement, any reference in any of such items to the Agreement being sufficient
to refer to the Agreement as amended hereby.

[Signature Page Follows]

 

 

2

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrowers and Lender have caused this Amendment Number Three
to be executed and delivered by their duly authorized officers as of the
Amendment Effective Date.

 

 

 

PENNYMAC CORP.,

 

 

as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

 

 

 

 

 

 

PENNYMAC HOLDINGS, LLC

 

 

as a Borrower

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

 

 

 

 

 

 

CITIBANK, N.A., as Lender

 

 

 

 

 

 

 

By:

 

/s/ Susan Mills

 

 

Name:

 

Susan Mills

 

 

Title:

 

Vice President Citibank, N.A.

 

ACKNOWLEDGED AND AGREED

 

 

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST

as Guarantor

 

 

 

 

 

 

 

By:

 

/s/ Pamela Marsh

 

 

Name:

 

Pamela Marsh

 

 

Title:

 

Managing Director, Treasurer

 

 

 

 

 